Citation Nr: 1517116	
Decision Date: 04/21/15    Archive Date: 04/24/15

DOCKET NO.  12-10 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for a psychiatric disability, diagnosed as major depression.


REPRESENTATION

Veteran represented by:	Virginia A. Girard-Brady, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from September 1963 to August 1967.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a September 2011 rating decision of the St. Paul, Minnesota Department of Veterans Affairs (VA) Regional Office (RO), which (in pertinent part) denied service connection for posttraumatic stress disorder (PTSD), dysthymic disorder, and major depression.  In October 2013, a videoconference hearing was held before the undersigned, and a transcript of the hearing is associated with the record.  In an April 2014 decision, the Board denied service connection for a variously diagnosed psychiatric disability, to include PTSD, dysthymic disorder, and major depressive disorder.  The Veteran appealed that portion of the decision to the Court.  In December 2014, the Court issued an order that vacated the April 2014 Board decision with respect to the denial of service connection for a variously diagnosed psychiatric disability, to include PTSD, dysthymic disorder, and major depressive disorder, and remanded that matter for readjudication consistent with the instructions outlined in a December 2014 Joint Motion for Remand (Joint Motion) by the parties.

The Board has rephrased the issue as listed on the title page, and notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.

In its April 2014 decision, the Board also denied entitlement to service connection for bilateral hearing loss.  Because a final Board decision was rendered with regard to this issue (and the Veteran did not appeal that portion of the Board decision to the Court), such issue is not before the Board.


FINDING OF FACT

It is reasonably shown that the Veteran's currently diagnosed major depression is etiologically related to his service.


CONCLUSION OF LAW

Service connection for a psychiatric disability, diagnosed as major depression, is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.102, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  The VCAA applies to the instant claim.  However, as the benefit sought is being granted, there is no reason to belabor the impact of the VCAA on this matter; any notice defect or duty to assist failure is harmless.  Accordingly, the Board will address the merits of the claim.

Legal Criteria, Factual Background, and Analysis

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Diseases diagnosed after discharge may be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection requires evidence of: (1) a current disability; (2) a disease; injury, or event in service; and (3) a nexus between the claimed disability and the disease, injury, or event in service and the present disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran's service treatment records (to include his August 1967 service separation examination), as well as an April 1974 Reserve enlistment examination, did not note any complaints, findings, diagnoses, or treatment pertaining to a psychiatric disability.

Following the Veteran's discharge from service in August 1967, the first medical evidence of record documenting psychiatric complaints consists of a November 1976 VA treatment record, which noted the Veteran's report of insomnia, feelings of worthlessness, pessimism, increased irritability, decreased appetite, suicidal thoughts occasionally without planning, and subjective depression, noted to be "worse over past months" (his mother had died earlier in the year).  VA treatment records document that he was psychiatrically hospitalized and treated for depression from February 1977 to June 1977.

Throughout the record, the Veteran has repeatedly contended that he has suffered from psychiatric symptomatology (to include depression and nightmares) ever since his service in Vietnam.

On VA Agent Orange examination in May 2011, the Veteran reported that he had been psychiatrically hospitalized several times in the 1970s and that he had excessively used alcohol upon returning from Vietnam.  The examiner diagnosed the Veteran with depression.

On VA psychiatric examination in July 2011, the Veteran reported that he had been drinking a lot and having a lot of mental health problems (and had bounced from job to job) from 1967 to 1974.  He also noted his prior psychiatric hospitalizations (dating back to the 1970s) and reported that he had been suffering from depression consistently since getting out of the military.  The examiner diagnosed the Veteran with dysthymic disorder with episodic major depression, and opined that it was less likely than not that the Veteran met full criteria for a PTSD diagnosis.  The examiner also opined that determining whether or not the Veteran's mental health symptoms were a result of his time in service could not be determined without resorting to mere speculation, "as there is no indication per his records that these symptoms are a result of his time in the military[,] with the first available treatment that is available for review being 10 years after his time in the service.  As a result, there is no clear evidence that would link his time in the service to his rather chronic dysthymia and maladaptive personality characteristics."

In July 2012 and October 2013 statements, the Veteran's wife described the Veteran's current psychiatric symptomatology.  In her October 2013 statement, she also noted that he continued to suffer from nightmares related to Vietnam and being attacked by the enemy.

At his October 2013 hearing, the Veteran testified that he had suffered from psychiatric symptomatology (to include depression) ever since his active service.  He also acknowledged that he did not seek professional medical help for such symptoms until 1976 when he sought treatment through VA.

During an April 2014 VA psychiatric evaluation (the report of which is located in VBMS), a VA staff psychiatrist diagnosed the Veteran with recurrent major depression, as well as chronic persistent depressive disorder and anxiety disorder not otherwise specified with PTSD features.  In a May 2014 addendum VA treatment record, the VA psychiatrist noted that, as per his initial intake report, the Veteran had had persistent symptoms of depression since his experiences in Vietnam.  Based on this rationale, the VA psychiatrist opined that the Veteran's depression was at least as likely as not connected/related to his military experiences.

In a June 2014 statement, a private psychiatrist noted that the Veteran met the criteria for major depressive disorder and PTSD.  The private psychiatrist opined that, given the history of the Veteran's symptoms (per the Veteran's own report) and the current manifestation of those symptoms, it was reasonable to assume that his mental health conditions were at least as likely as not related to his prior military service.

The Veteran has asserted throughout the period of the current claim that he has continued to suffer from symptoms of depression ever since his military service.  He is competent to describe such symptoms without any specialized knowledge or training, and the Board accepts his statements as credible.  Layno v. Brown, 6 Vet. App. 465 (1994); Barr v. Nicholson, 21 Vet. App. 303 (2007).

On longitudinal review of the evidence, the Board finds that the competent evidence of record reasonably supports the Veteran's claim that his psychiatric disability (major depression) is related to his service.  See 38 C.F.R. § 3.303(b).  As the July 2011 VA examiner only considered the history of the Veteran's formal psychiatric medical treatment (and not his complaints of psychiatric symptoms dating back to service, prior to seeking formal treatment), the Board concurs with the finding outlined in the December 2014 Joint Motion in finding that the opinion of the July 2011 VA examiner is inadequate and thus entitled to no probative weight.  Therefore, the most probative evidence of record (i.e., the opinions by the VA psychiatrist in May 2014 and by the private psychiatrist in June 2014 - which the Board finds no reason to question, as such opinions are supported by adequate rationale) supports that there is a nexus between the Veteran's current psychiatric disability and his military service.  Resolving reasonable doubt in the Veteran's favor (as mandated by law under 38 C.F.R. § 3.102), the Board concludes that competent medical evidence (i.e., opinions by medical professionals) supports a finding that the Veteran's currently diagnosed major depression is etiologically related to his service.  Accordingly, service connection for such disability is warranted.  [As outlined above in the Introduction, the Board notes that a claim for a mental health disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  See Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  Under the holding in Clemons, the Board finds that the instant decision applies to - and resolves - all pending claims of service connection for a psychiatric disability, however diagnosed.]







ORDER

Service connection for a psychiatric disability, diagnosed as major depression, is granted.



____________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


